Title: Report on the Petition of Lewis Garanger, [1 March 1793]
From: Hamilton, Alexander
To: Speaker of the House of Representatives


[Philadelphia, March 1, 1793Communicated on March 2, 1793]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury to whom was referred by an order of the House of Representatives of the 12th. of February, the Petition of Lewis Garranger, on behalf of himself and his brother Charles Garranger, thereupon respectfully makes the following Report:
The petition among other objects sets forth that the interest due upon certain certificates which had been issued in favor of Lewis Garanger in November 1783, when he was in confinement for debt, and upon those issued in favor of Charles Garanger in July 1784 having been mortgaged to the Creditors of the two Brothers, was on that account not put upon the same footing with the certificates granted to other foreign Officers, upon which the interest was payable at the House of Mr. Grand banker at Paris. The Petitioner now prays payment of principal and interest of the said certificates in specie, under the regulation made in favor of certain foreign Officers.
It appears that the accounts of the Petitioner and his brother for pay and subsistence were liquidated by the commissioner of Army accounts and final settlements issued to them, which were afterwards exchanged for certificates of Registered debt.
If it was in the option of the petitioner either to take certificates upon which the interest was payable at Paris in specie, or to prefer the other certificates of the register of the Treasury, it appears that the election was made in favor of the latter. The Petitioner is at present a holder of Registered debt. Any other modification, except the funding of it, if once admitted would form a precedent, which might in many other cases be productive of consequences fraught with inconvenience.

The Secretary therefore submits it as his opinion that so far as the petition relates to the special object in question, no legislative interference will be adviseable. As it relates to other objects, the Secretary on account of the lateness of the present session begs leave to defer his opinion until the meeting of the next Congress.
All which is humbly submitted.
Alexander Hamilton.Secy of the Treasury.
Treasury DepartmentMarch 1st. 1793
